EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:

 In claim 1, line 6, change “the entire” to read - - an entire –           in order to avoid antecedent basis problems. 

/GLORIA M HALE/Primary Examiner, Art Unit 3732